Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment filed 12/02/2021 is acknowledged.
	The objection to claim 14 is withdrawn per claim amendment. 
	The rejection of claims 14-15, 18-20 under 35 U.S.C. 112(b) is withdrawn per claim amendments.
	The rejection of claims 1-20 under 35 U.S.C. 103(a) is withdrawn per claim amendments and persuasive Applicant’s discussion. 
	Claims 1, 5-6, 14-15, 18-20 have been amended.
	Claim 4 is cancelled. 
	Claims 1-3, 5-20 are being considered on the merits. 
Examiner’s Statement of Reasons for Allowance
	The closest prior art is Agrawal et al. (Food Sci. Technol. 84: 608-616 (2017)). Agrawal et al. discloses isolation and characterization of enzymatically hydrolyzed peptides with antioxidant activities from green tender sorghum. Peptide sequences and the range of their molecular weights are disclosed. These peptides have strong free radical scavenging (antioxidant) properties.  The enzyme used is “Alcalase”. However, Agrawal et al. is silent to the presently claimed enzymes and the type of peptides produced by the presently claimed enzymes.
	The presently claimed method produces an antioxidant peptide product from a cereal crop product. The claimed method uses specific enzymes, having specificities different from the specificity of Alcalase of prior art, to hydrolyze cereal crop material 
	Claims 1-3 and 5-20 are novel and non-obvious. Claims 1-3 and 5-20 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HAMID R BADR/Primary Examiner, Art Unit 1791